Dissenting Opinion.
Fenner, J.
I think the court places too narrow a construction upon the statute.
It prohibits and punishes the carrying of “ a weapon or weapons concealed on or about one’s person, such as pistols, Bowie-knives and dirks, or any other dangerous weapon.” The court’s construction confines the prohibition to weapons “suchas pistols, Bowie-knives and dirks,” and nullifies the last clause entirely.
But the statute obviously goes further, and, after prohibiting the carrying of weapons, “ such as pistols, Bowie-knives and dirks,” extends the prohibition to “ any other dangerous weapon ” whatever.
Such construction not only renders objectless and meaningless the last words of the statute, but entirely emasculates its spirit and force. For what is the use of prohibiting the carrying of Bowie-knives, and dirks, if butcher-knives and carving-knives, in every way equivalent, may be carried with impunity 1
Butcher-knives, carving-knives and razors are doubtless made for *947innocent and lawful use ; but sucli use does not involve or suggest the necessity of carrying them concealed about the person. They are dangerous weapons, as has been frequently held under other statutes, and, when so carried, there is nothing in their nature or use which suggests any other purpose, ordinarily, than to carry them as weapons, and as dangerous weapons, within the statutory prohibition.
The records of our criminal courts show that these instruments, and especially the razor, are frequently so carried and used to effective purpose. The decision suggests to persons anxious to pursue the bad habit, which the law seeks to cure, a way of evading the law so simple and easy as to rob the law itself of all effect.
I dissent from the opinion and decree.